Citation Nr: 0121576	
Decision Date: 08/27/01    Archive Date: 09/04/01	

DOCKET NO.  96-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of cold injuries to his hands and 
feet.

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for bilateral elbow condition.

4.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
August 1985.  This matter comes to Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The issue of entitlement to service connection for bilateral 
hearing loss was previously denied in a March 1986 rating 
decision and the veteran did not file a timely appeal.  
Although the February 2000 statement of the case defined the 
issue as entitlement to service connection for bilateral 
hearing loss, rather than presenting the issue as whether new 
and material evidence had been submitted to reopen the claim 
of service connection for bilateral hearing loss, the issue 
has been addressed as such in former rating decisions and 
statements and supplemental statements of the case, and the 
veteran has been provided information regarding the evidence 
necessary to substantiate such a claim.  The Board has a 
duty, under applicable law, to address the "new and material 
evidence" requirement in this claim.  If it is found that no 
new and material evidence has been submitted, the merits of 
the claim may not be considered.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In his VA Form 9, received in December 1996, the veteran 
requested another Travel Board hearing.  However, in 
correspondence received in August 1999 he withdrew his 
request.  

The issue of entitlement to an increased rating for 
degenerative joint disease of the cervical spine will be 
addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The RO denied service connection for bilateral hearing 
loss, residuals of frostbite to the fingers and toes, and for 
a bilateral elbow condition in a March 1986 rating decision; 
the veteran did not appeal within one year of the decision.  

3.  With regard to the veteran's attempts to reopen his claim 
of entitlement to service connection for residuals of 
frostbite of the fingers and toes, the evidence received 
since the March 1986 rating decision consists of evidence 
that is either cumulative or redundant or does not bear 
directly or substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  

4.  The evidence received since the March 1986 rating 
decision includes evidence that is not wholly cumulative and 
is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for bilateral hearing loss and a bilateral elbow condition.

5.  The veteran's current bilateral hearing loss is not 
related to his service or any incident therein.

6.  The veteran's current bilateral elbow condition is not 
related to his service or any incident therein.


CONCLUSIONS OF LAW

1.  The March 1986 rating decision that denied service 
connection for bilateral hearing loss, residuals of frostbite 
to the fingers and toes and bilateral elbow condition is 
final; new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of frostbite to the fingers and toes.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

2.  New and material evidence to reopen the veteran's claims 
for service connection for bilateral hearing loss and a 
bilateral elbow condition has been submitted, and the claims 
are reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1101, 1110, 1153, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2000).

4.  A bilateral elbow condition was not incurred in or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the listed disabilities as they were first 
incurred in service or as a result of an incident in service. 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that the VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
medical or lay evidence, not previously provided to the 
Secretary if it is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The RO notified the veteran of its denial of his claim for 
service connection for bilateral hearing loss in June 1995 
and provided him a copy of the rating decision with an 
explanation of his appellate rights.  He also received 
notification of the RO's subsequent denial of his claims for 
service connection for bilateral hearing loss in March 1996 
and to reopen his claims for service connection for residuals 
of frostbite and for a bilateral elbow condition in October 
1996.  In September 1996 the veteran was provided a Travel 
Board hearing before the undersigned Member.  At that time 
his record was held open for 45 days pending receipt of 
private medical records as discussed with him during the 
hearing.  Statements of the Case discussing the evidence of 
record, the applicable statutory and regulatory law and the 
reasons his claims were denied were issued in November 1996.  
In December 1996, the veteran was provided a personal hearing 
regarding his attempt to reopen claims for service connection 
for a bilateral elbow condition and residuals of frostbite.  
Supplemental Statements of the Cases regarding these claims 
were issued in May 1997 and June 1998.  A Statement of the 
Case regarding the issue of entitlement to service connection 
for bilateral hearing loss was issued in February 2000.  
Again, the Statement and Supplemental Statements of the Case 
discussed the evidence of record, the applicable statutory 
and regulatory law and the reasons his claims were denied.  
In March 1999 the RO sent the veteran a letter describing the 
evidence necessary to reopen his claims.  He was also 
provided VA compensation examinations in June 1997 and March 
1999, with a VA medical opinion dated in July 1999.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A.

Factual Background

The March 1986 rating decision denied the veteran's claims 
for service connection for bilateral hearing loss, residuals 
of frostbite to the fingers and toes and for bilateral elbow 
condition.  The veteran did not submit a timely appeal of the 
decision.  

At the time of the March 1986 rating decision, the evidence 
of record included the veteran's service medical records.  
His service medical records show no complaints, findings, 
treatment or diagnoses for residuals of frostbite, or 
bilateral elbow condition.  Periodic hearing examinations 
show that his hearing was 15/15 for whispered voice in May 
1962 and October 1966.  Subsequent hearing examinations show:  


HERTZ

500
1000
2000
3000
4000
May 1971
RIGHT
15
10
10
--
10

LEFT
10
10
10
--
10
Nov. 
1972
RIGHT
5
0
0
--
0

LEFT
0
0
0
--
0
July 
1982
RIGHT
10
10
15
0
0

LEFT
5
0
0
10
5
March 
1983
RIGHT
5
0
5
0
5

LEFT
0
0
5
0
0
May 1985
RIGHT
5
0
0
0
0

LEFT
5
0
0
0
0

In November 1982, the veteran had cerumen (earwax) removed 
from his right ear and cerumen removed from both ears in 
April 1985.

Also of record were December 1985 VA compensation 
examinations which indicate that the veteran's elbows were 
normal with normal range of motion and some minor tenderness 
at the bilateral lateral epicondyles.  No mention was made by 
the veteran or the examiner of a cold injury to the hands or 
feet.

The evidence added to the record since the March 1986 rating 
decision includes VA treatment records dating from November 
1986 to November 2000.  These treatment records indicate that 
the veteran was seen in the podiatry clinic in March 1987 for 
treatment of hammertoes.  At that time there was no areas of 
cellulitis or ulceration on his feet.  In March 1990, he 
complained of decreased hearing, and denied any history of 
trauma or ear infections.  Large amounts of wax were 
discovered in both canals and his ears were irrigated.  In 
May 1994, earwax was again removed from both ears.  A June 
1994 audiological evaluation shows evidence of mild to 
moderate "flat" sensioneural hearing loss in both ears.  
June 1995 VA X-ray studies of the veteran's bilateral elbows 
note a three-month history of bilateral elbow pain and 
decreased range of motion with a history of trauma.  They 
further revealed an osseous spur at the right olecranon that 
was most likely a result of prior trauma.  There were no 
other osteoarticular abnormalities of the bilateral elbows.  

VA compensation examinations were also added to the record.  
Significantly, a December 1987 orthopedic examination shows a 
loss of 10 degrees flexion in the left elbow with some radial 
humeral tenderness.  Suspected early degenerative joint 
disease (DJD) was not found in X-ray studies and the 
diagnosis was calcific tendinitis.  A June 1997 general 
medical examination notes that the veteran had cervical 
degenerative arthritis with C7 radiculopathy and carpal 
tunnel syndrome.  Bilateral elbow flexion was from 0 to 145 
degrees and symmetrical.  A March 1999 VA audiology 
examination shows pure tone thresholds as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
25
25
35
50
50
40
LEFT
25
25
45
45
55
43

He had speech recognition of 100 percent in each ear.  A July 
1999 addendum to the audiological evaluation indicates the 
examiner's opinion, after reviewing the claims file, that the 
veteran's hearing loss and tinnitus probably began after his 
military service ended from causes other than his exposure to 
noise in the military.

Private treatment records, dating from May 1994 were also 
added to the record.  A May 1994 progress note from Pacific 
Medical Center and Clinics, shows that the veteran complained 
of ringing in his ears.  The impression was tinnitus and 
cerumen impaction.  The cerumen was removed.  Bryson V. 
Ahlers, M.D., treated the veteran in May 1994 for complaints 
of poor hearing.  The diagnosis was bilateral impacted 
cerumen.  

The veteran's testimony at his September 1996 Travel Board 
hearing before the undersigned Member, was also added to the 
record.  He testified that he had served 22 1/2 years in the 
Army mainly receiving international Morse code messages and 
that there was a lot of noise involved with this military 
occupational specialty.  He testified that he was an 
assistant mortar man in Vietnam and did not wear earplugs at 
the time.  He was also service connected for tinnitus as a 
result of noise exposure in service.  The veteran testified 
that his hearing had decreased over the years and that he had 
wax buildup removed from his ears periodically.  He had been 
fitted for hearing aids.  He indicated that his private 
physician, a Dr. Morris, knew of his hearing loss since 1986.  
The veteran was advised to secure these private treatment 
records.

His testimony at a December 1996 personal hearing was also 
added to the record.  He testified that he did tactical 
combat drills in field settings from December 1962 to August 
1985, and set up generators during the winters in Korea, 
Germany and Fort Bragg, South Carolina.  This would require 
several hours of work without gloves and his feet were 
protected by no more than two pairs of standard-issued socks 
and boots.  In service, he did not seek treatment for 
frostbite.  He testified that his fingers and toes currently 
tingled and hurt during cold weather and that he took anti-
inflammatory medications.  His private physicians told him he 
had frostbite residuals.  He also testified that he once 
landed on his elbows as a result of a parachute jump and 
currently had decreased grip strength in his hands.

Analysis

New and Material Evidence

Since the veteran did not timely appeal the March 1986 rating 
decision, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103.  This claim 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 Fed.3d 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that is not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretative doubt must be resolved 
in the veteran's favor" and that "the regulation imposes the 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
(n)(1).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216-220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

Regarding the claim for service connection for residuals of 
frostbite to the fingers and toes, the Board finds that the 
private and VA treatment records submitted after the March 
1986 rating decision are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The additional records show no evidence of any residuals of 
frostbite to the fingers and toes.  The veteran's own 
statements regarding his current disabilities are not 
probative as he is not shown to have the medical expertise 
sufficient to render an opinion as to what is essentially a 
question of medical causation.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  As the evidence received since 
the March 1986 rating decision is not new and material, the 
claim for service connection for residuals of frostbite to 
the fingers and toes is not reopened.  

The Board finds that the December 1987 VA orthopedic 
examination report, June 1994 VA audiological evaluation, 
July 1995 X-ray study of the elbows, June 1997 VA orthopedic 
examination and March 1999 VA audiology examinations were not 
of record at the time of the March 1986 rating decision and 
are so significant that they must be considered in order to 
fairly decide the merits of the claims for service connection 
for bilateral hearing loss and a bilateral elbow condition.  
Therefore, there is new and material evidence to reopen the 
claims.  38 C.F.R. § 3.156(a).  Accordingly, the claims are 
reopened.  38 U.S.C.A. § 5108; Elkins.  The Board must now 
consider the merits of the veteran's claims based on all the 
evidence of record.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and organic diseases of 
the nervous system, such as sensioneural hearing loss).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent (38 C.F.R. § 3.385 (2000)).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  In reaching this 
conclusion, the Board acknowledges that the veteran currently 
meets VA criteria for bilateral hearing impairment.  However, 
there is no competent medical opinion of record that 
indicates the veteran had qualifying hearing impairment 
within one year of his discharge or that etiologically links 
his current bilateral hearing loss to his service or any 
incident therein.  In this respect, the Board notes that the 
July 1999 VA medical opinion is against the veteran's claim, 
associating his current bilateral hearing loss to noise 
exposure subsequent to his service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

With regard to the veteran's claim for service connection for 
a bilateral elbow condition, the Board also finds that the 
preponderance of the evidence is against the claim.  The 
veteran's  service medical records show no relevant 
complaints of elbow pain or injury.  The Board acknowledges 
the veteran's testimony regarding an inservice injury to his 
elbows as a result of a parachute jump, as well as the 
December 1987 VA orthopedic examination report revealing a 
loss of 10 degrees of left elbow flexion and some radial 
humeral tenderness, as well as the July 1995 VA X-ray study 
indicating an osseous spur on the right olecranon, most 
likely a result of prior trauma.  However, the Board finds 
more probative the absence of any elbow complaints in service 
medical records; the negative X-ray findings at the time of 
his December 1987 examination; and the initial finding of an 
osseous spur ten years after his discharge.  Moreover, though 
indicating that the spur was probably the result of earlier 
trauma, no elbow disability has been linked to the veteran's 
service or any incident therein by any medical treatment 
record or opinion.  The veteran is not qualified to provide 
competent evidence with regard to this issue.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral elbow 
condition.  Accordingly, the claim for service connection for 
bilateral elbow condition must be denied.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for residuals of 
frostbite to the fingers and toes is not reopened.  

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral elbow condition is denied.  

REMAND

A review of the veteran's claims folder indicates that he was 
last examined for his cervical spine disability in June 1997, 
over four years ago.  In his August 1997 VA Form 9, the 
veteran stated that his cervical spine radiculopathy had 
worsened since his last examination.  The U.S. Court of 
Appeals for Veterans Claims has held that, under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Based on the veteran's contentions that 
his condition has subsequently worsened, the Board is of the 
opinion that he should be provided more contemporaneous VA 
orthopedic and neurological examinations to determine the 
current severity of his service-connected degenerative joint 
disease of the cervical spine.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claim.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran, which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for VA 
orthopedic and neurological examinations, 
in order to determine the nature and 
extent of the cervical spine disability.  
The claims folder and a separate copy of 
this remand must be made available to the 
examiners for review prior to the 
examinations.  All indicated tests and 
studies are to be performed.  The claims 
folder is to be made available to the 
examiner prior to examination for use in 
the study of the case, and a notation to 
the effect that this record review took 
place should be included in the 
examination report.  The examiner should 
set forth all objective findings 
regarding the cervical spine disability, 
including complete range of motion 
measurements.  The examiner should also 
be requested to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result 
of the veteran's cervical spine 
disability.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with the 
cervical spine disability should be 
specifically assessed.  The orthopedist 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

